Citation Nr: 0310970	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-09 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to a higher initial rating for epididymitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had honorable active service from January 1991 to 
August 1994.

This appeal arises from a February 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, that adjudicated claims of entitlement 
to service connection for 30 claimed disorders.  Service 
connection for a back disability was denied and service 
connection for epididymitis was granted (10 percent).  Other 
issues on appeal were adjudicated by the Board of Veterans' 
Appeals (Board) in a March 2003 decision; however, the Board 
deferred the two remaining issues on appeal pending 
additional development.  

The veteran had earlier requested a hearing before an RO 
hearing officer but later withdrew that request.  He 
testified before the undersigned member of the Board in 
January 2003. 

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
Supp. 2002) and 38 C.F.R. § 20.900(c) (2002).

During the course of this appeal, the regulation authorizing 
the Board to develop evidence or to cure a procedural defect 
was invalidated.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  The decision herein is based in part on 
evidence developed by the Board pursuant to the invalidated 
regulation.  The Board has determined that because the 
decision with respect to the claim of service connection for 
a back condition is favorable, no unfair prejudice to the 
veteran will result from adjudication at this time.  
Therefore, the Board will proceed on that issue; however, the 
issue of a higher initial rating for epididymitis must be 
addressed in the REMAND portion of the decision.  




FINDING OF FACT

Competent medical evidence has attributed chronic low back 
sprain and strain to service-connected left foot, knee, and 
leg disorders.  


CONCLUSION OF LAW

Chronic low back sprain and strain are service-connected.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

An enlistment examination report dated in December 1990 notes 
no relevant abnormality.  A January 1993 report notes 
lumbosacral strain.  A December 1993 medical board report 
mentions that the veteran continued to have persistent knee, 
back, and hip pain.  

The veteran submitted a claim for service connection for back 
pain in August 1994.  

The veteran underwent a VA compensation and pension 
examination in September 1994.  The examiner noted normal 
spinal curvature with no tenderness over the vertebra, no 
paraspinal muscle spasm, and full, painless range of motion 
throughout the back.  

The RO denied service connection for a back condition in a 
February 1995 rating decision.  The RO determined that the 
SMRs were silent for any back condition and the current VA 
examination did not find any disability. 

A July 2000 VA joints compensation and pension examination 
report reflects that the veteran complained of low back pain 
that he felt was secondary to an automobile accident.  
Limitation of motion of the lower spine was reported.  

In January 2003, the veteran testified that his disturbed 
gait was a likely cause of his lower back trouble.  

In March 2003, the Board sought a medical opinion concerning 
the nature and etiology of any back disorder.  The veteran 
underwent a VA compensation and pension examination in April 
2003.  The examiner noted the history of the back complaints, 
measured the current range of motion in all planes, requested 
X-rays (which were negative), and rendered a diagnosis of 
chronic lower back strain/sprain.  The examiner noted that 
back pain caused mild functional impairment and further 
opined that it is at least as likely as not that the back 
disorder was caused by service-connected left foot, knee, and 
leg disorders.   

II.  Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  In Allen v. Brown, 7 Vet. App. 
439, 448 (1995), the United States Court of Veterans Appeals 
stated

Thus, pursuant to § 1110 and § 3.310(a), 
when aggravation of a veteran's non-
service-connected condition is 
proximately due to or the result of a 
service-connected condition, such veteran 
shall be compensated for the degree of 
disability (but only that degree) over 
and above the degree of disability 
existing prior to the aggravation.

In cases involving a question of medical causation, competent 
medical evidence is required to link directly or secondarily 
the claimed condition to the veteran's period of active 
service.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). 

In this case, competent medical evidence has linked chronic 
low back sprain and strain to service-connected left lower 
extremity disabilities.  There is no medical evidence to the 
contrary and the positive medical evidence appears to be 
based on correct facts.  Thus, after consideration of all the 
evidence, including the veteran's testimony, the Board finds 
that the evidence favors service connection for chronic low 
back sprain and strain.  Service connection is therefore 
granted.  


ORDER

Service connection for chronic low back strain and sprain is 
granted.  


REMAND

The Board undertook development of the claim for a higher 
initial rating for epididymitis.  A medical nexus opinion was 
obtained in April 2003; however, during the course of this 
appeal, the regulation authorizing the Board to develop 
evidence or to cure a procedural defect was invalidated.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Thus, 
this issue must be remanded to the RO for initial 
consideration of the evidence.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should review the evidence 
received since the most recent SSOC and 
readjudicate the claim for a higher 
initial rating for epididymitis, 
currently rated 10 percent disabling.  If 
all the desired benefits are not granted, 
an appropriate supplemental statement of 
the case should be furnished to the 
veteran and his representative.  They 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claims folder is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



